DETAILED ACTION

Status of Claims
Claims 1 – 7 were previously pending and subject to a non-final office action mailed 08/04/2021. Claims 1 – 3 & 5 – 7 were amended and claim 4 was cancelled in a reply filed 12/06/2021. Claims 1 – 3 & 5 – 7 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 112(b). 

Applicant’s arguments with respect to the previous rejection under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pg. 8, with respect to the previous rejection under 35 USC 101, that “claim 1 as amended recites technological features that incorporate Applicant’s claims into a practical application of vehicle delivery. In this regard, claim | is amended to recite the feature of “a processor configured. to determine a delivery schedule according to which the first vehicle travels to an operator handling the article that is indicated. by the ordered product information received by the wired or wireless communication interface, collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information received by the wired or wireless communication interface, and allows the user to board.”

Examiner respectfully disagrees that the claims integrate the judicial exception into a practical application, and initially notes that determining a delivery schedule is a part of 

Applicant next argues, on pg. 9, that “the combined features of claim 1 are directed to technological features that do not fall within the “certain methods of organizing human activity” grouping defined in MPEP 2106.04(a)(2)(II). Particularly, as discussed during the interview, technological features such as instructing an autonomous vehicle to travel to a location are non-abstract features that occur in the physical realm” and that “claims are not directed to an abstract idea, and therefore pass the first step of the Alice test.”

Examiner respectfully disagrees because the limitations of “receive ordered product information and vehicle information… the ordered product information indicating an article that is ordered by the user… and the vehicle information indicating a boarding 




Applicant’s arguments with respect to the previous rejections under 35 USC 102(a)(1) and 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pg. 10, that “the features of enabling the user to order an article and specify a boarding time for the first vehicle to return to the first location (e.g., to go home) when the user is on board the second vehicle to travel from the first location to the second location (e.g., to go to work), and then enabling the first vehicle to travel to the operator, collect the article, and travel to the second location with the article loaded by the boarding time to pick up the user” serve to “patentably distinguish claim 1 over any of the cited references including Bhatt, de Montfort Walker, and Goldman.”

Examiner respectfully disagrees, and submits that the cited prior art render obvious all of the claimed limitations. For example, Bhatt, in paras. [0015] – [0016], discloses that the user can designates a bus the user takes daily as a delivery destination for an ordered item, which is ordered as per [0020]. Bhatt, in Figs. 3 – 4 & [0052], describes a process in which the user orders an item and specifies “a mobile pickup location” where the item will be delivered. As per [0058], “a user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”, and as per [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”. Bhatt, in [0069], further discloses that the “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle.” Bhatt, in Fig. 7 & [0074] & [0076] – [0077], describes an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location. 

The teachings of Bhatt also render obvious the functionality of the user being able to input the order information “when the user is on board a second vehicle to travel form a first location to a second location.” For example, Bhatt, in [0061], discloses that a user 

Applicant’s arguments with respect to the newly added limitation “the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the functionality of “enabling the first vehicle to travel to the operator, collect the article, and travel to the second location with the article loaded by the boarding time to pick up the user,” Goldman teaches these limitations. For example, see [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to first travel “to a first pick-up location to retrieve a package” and then travel to another location to allow a passenger to board the vehicle. As per [0106] – [0107], Goldman teaches that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system, and as per [0114] – [0115], the remote server controls the 

Applicant next argues, on pg. 11, regarding claim 3, that “the features of claim 3 are clearly patentably distinguishable over Bhatt (See e.g., Bhatt at paragraph [0016]: “a user may take the same bus at the same time every day travelling from the office to home, and so may designate that bus as a preferred mobile pickup location”). Moreover, in Bhatt at paragraph [0019]), since buses that operate regularly are designated as mobile pickup locations, the “busses that are parked at a bus station at the end of a shift (e.g., from 3:00 am to 5:00 am)” need be restocked with items during that time. In contrast, as recited in claim 3, since the first vehicle operates in response to a request from the user, the first vehicle can collect the article ordered in the morning or the like, on the same day, and deliver it to the user by the specified boarding time of the same day, which is a result that one of ordinary skill in the art would not consider obvious over the cited references. In other words, it would not have been obvious to one of ordinary skill in the art at the time of filing to modify Bhatt to apply the features recited in claim 3.”

Examiner respectfully disagrees, and initially notes that Bhatt, in [0019], suggests the functionality of the “first vehicle” acquiring an item at an intermediate facility before the “first vehicle” picks up the intended item recipient, albeit without the autonomous vehicle functionality. However, Li teaches “wherein the first vehicle is configured to operate according to a request from the user regarding the boarding time” in at least Fig. 2, noting button 32: “pickup location & time” which, as per [0042], is so that the user may enter a pickup time (i.e., a time at which the user is scheduled to board a vehicle). As per [0052], an ordered item will be delivered to the user during this selected “trip segment.” Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3 & 5 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive ordered product information and vehicle information… the ordered product information indicating an article that is ordered by the user… and the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,” “determine a delivery schedule to which the first vehicle travels to an operator handling the article that is indicated by the ordered product information received… collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information… and allows the user to board,” and “transmit the delivery schedule determined.” 

	2A Prong 1: The limitations of “receive ordered product information and vehicle information… the ordered product information indicating an article that is ordered by the user… and the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,” “determine a delivery schedule to which the first vehicle travels to an operator handling the article that is indicated by the ordered product information received… collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information… and allows the user to board,” and “transmit the delivery schedule determined,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a “server,” “communication interface,” “input terminal,” and “processor” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction (including advertising, marketing or sales activities or behaviors; business relations). For example, but for the “server,” “communication interface,” “input terminal,” and “processor,” the functions in the context of this claim encompass receiving an order for an item from a user, determining a delivery schedule, and then transmitting the delivery schedule. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server,” “communication interface,” “input terminal,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server,” “communication interface,” “input terminal,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The insignificant extra-solution activity of “a wired or wireless communication interface configured to receive ordered product information and vehicle information that are input to an input terminal” and “transmit the delivery schedule determined by the processor to the first vehicle” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘Receiving or transmitting data over a network’ and ‘Recording a customer’s order’), and is not indicative of an inventive concept. The additional element of “such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule” merely generally links the judicial exception to a 

Dependent claims 2 – 3 & 6 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “input terminal,” “vehicle-mounted terminal,” “server,” and “information processing system” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “vehicle,” “user,” “product,” “article,” and “operator” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The additional element of “wherein the first vehicle is configured to operate according to a request from the user regarding the boarding time” (claim 3) and “a vehicle corresponding to the first vehicle and including an autonomous driving function, wherein the vehicle is configured to receive the delivery schedule, and perform autonomous driving according to the delivery schedule” (claim 6) merely generally links the judicial exception to a particular technological environment of autonomous vehicles and is not indicative of integration into a practical application or significantly more (see MPEP § 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 & 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US 20150227882 A1), in view of Li (US 20190266522 A1), in view of Goldman et al. (US 20190318277 A1).

As per claim 1, Bhatt discloses a server ([0063]) comprising:

	• a wired or wireless communication interface configured to receive ordered product information and vehicle information that are input to an input terminal by a user, the ordered product information indicating an article that is ordered by the user ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies a particular item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; As per [0062] – [0063], a wired or wireless communication interface remote server receives the order and delivery information; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information);

Regarding the limitation, wherein the user inputs the order when the user is on board a second vehicle to travel form a first location to a second location Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.”  Bhatt, in Fig. 2 & [0025] – [0026], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290,” and as per [0027], the mobile pickup location includes a “control station 201 {which} may also include a user interface 211” i.e., another “type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a vehicle “each day to commute between work and home” – both having a mobile pickup location and “control station 201” user interface. Bhatt further discloses, in [0100], that “the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, 

Regarding the limitation,

	• the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,

Bhatt, in [0016], discloses that “a user may take the same bus at the same time every day travelling from the office to home” (i.e., to return to the first location) and may designate that first vehicle as the “preferred mobile pickup location,” and may also select a designated time to meet the designated bus at a particular stop for the user, which highly suggests, but does not appear to explicitly disclose receiving “a boarding time at which the user is scheduled to board a first vehicle.”  However, Li teaches this element in Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup time,” which is a time at which the user is scheduled to board a vehicle, which, as per at least [0052], is “a trip segment for delivery” of an ordered item. Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service will board the vehicle. Also see [0088], noting that “If a user wants to enter pickup time in a hailing process, the user may say “Pickup time 10 am”.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Li in the in-

Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” (having a processor as per [0062] – [0063]), is a processor configured to “perform order planning and schedule delivery of orders to various mobile pickup locations.” As [0067], “when an order for one or more items is placed by a user for retrieval at a mobile pickup location, a shipment set for a portion of all of the items in the user's order will be assigned to a materials handling facility 530 for fulfillment and transport to the identified mobile pickup location 200… items may be delivered from the materials handling facility 530 to the mobile pickup location 200 in a designated area at a designated time. For example, the bus associated with the mobile pickup location 200 may be parked at a bus station within the area 600(A) at the end of a shift (e.g., from 3:00 am to 5:00 am), and the mobile pickup location 200 may be restocked with items during that time.” In other words, Bhatt describes a process in which a processor determines a delivery schedule in which a vehicle with the designated mobile pickup station travels to a “bus station” where ordered items are placed inside the mobile pickup location before the vehicle travels to pick up the user. To the extent to which Bhatt does not explicitly disclose wherein the first vehicle is instructed to travel to an item pick-up location before picking up the user, Goldman teaches this element:

	• determine a delivery schedule to which the first vehicle travels to an operator handling the article that is indicated by the ordered product information received by the wired or wireless communication interface, collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information received by the wired or wireless communication interface, and allows the user to board (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to 

• wherein the wired or wireless communication interface is configured to transmit the delivery schedule determined by the processor to the first vehicle such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule (See [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li with the motivation to allow an autonomous vehicle to allow “the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

As per claim 2, Bhatt discloses the limitations of claim 1. Regarding the limitations, 

	• wherein the input terminal is a vehicle-mounted terminal that is mounted in the second vehicle, and the wired or wireless communication interface is configured to receive the ordered product information and the vehicle information that are input via the vehicle- mounted terminal,

Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.” Bhatt, in Fig. 2 & [0025], further describes that “the 

As per claim 3, Bhatt discloses the limitations of claim 1. To the extent to which Bhatt does not appear to explicitly disclose following limitations, Li teaches: 

	• wherein the first vehicle is configured to operate according to a request from the user regarding the boarding time (See at least Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup time,” which is a time at which the user is scheduled to board a vehicle, which, as per at least [0052], is “a trip segment for delivery” of an ordered item. Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service will board the vehicle. Also see [0088], noting that “If a user wants to enter pickup time in a hailing process, the user may say “Pickup time 10 am”. As per Fig. 5, & [0048] – [0049], a pickup time is received in step 128, and then “at step 148, Service Center may send the vehicle to pick up the user.” As per [0040] & [0077], an “autonomous vehicle” is dispatched to perform the pickup at the selected boarding time.). Rationale to combine Li persists.

As per claim 5, Bhatt discloses an information processing system comprising:

	• an input terminal for receiving input from a user ([0058], “A user may interact with the graphical user interface 400”; Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery”);

	• a server that is capable of communicating with the input terminal ([0062] - [0063], noting that a remote server receives order and delivery information from the user terminal),

	• wherein the input terminal is configured to receive input of ordered product information and vehicle information…, the ordered product information indicating an article that is ordered by the user ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies a particular item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information);

when the user is on board a second vehicle to travel form a first location to a second location Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.”  Bhatt, in Fig. 2 & [0025] – [0026], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290,” and as per [0027], the mobile pickup location includes a “control station 201 {which} may also include a user interface 211” i.e., another “type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a vehicle “each day to commute between work and home” – both having a mobile pickup location and “control station 201” user interface. Bhatt further discloses, in [0100], that “the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations.” Therefore, it would have been obvious to a person of ordinary skill to include the ability of the user to place an order via the “control station 201” user interface on the vehicle of the user’s morning commute (i.e., when the user is on board a second vehicle to travel form a first location to a second location). Furthermore, substituting equivalents known for the same purpose (i.e., one type of input terminal for another) renders the claim obvious. (See MPEP § 2144.06(II.)));

Regarding the limitation,

	• the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,

Bhatt, in [0016], discloses that “a user may take the same bus at the same time every day travelling from the office to home” (i.e., to return to the first location) and may designate that first vehicle as the “preferred mobile pickup location,” and may also select a designated time to meet the designated bus at a particular stop for the user, which highly suggests, but does not appear to explicitly disclose receiving “a boarding time at which the user is scheduled to board a first vehicle.”  However, Li teaches this element in Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Li in the in-transit delivery system of Bhatt with the motivation to “provide improved services for an occupant of a vehicle” such as “to provide such services which enable a ship-to-vehicle method at an e-commerce website,” as evidenced by de Li ([0011] & [0014]).

Bhatt further discloses wherein:

	• the server is configured to: receive the ordered product information and the vehicle information that are input to the input terminal; determine a delivery schedule ([0021] - [0022], noting that “item routing operation 145” determines a delivery schedule in which the ordered item is placed in a delivery container, and “item routing operation 145 may receive an indication of the mobile pickup location” on which the delivery container will be loaded.; [0023], “A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170… The package routing operation 165 may receive an indication of the …mobile pickup location at which transfer of a shipment set may occur for final delivery to the user.” [0070] “the order planning system 526 coordinates orders for items which are sent to the mobile pickup locations to ensure that the right items are on the right busses”; [0071], “shipment sets assigned to mobile pickup location 200 may be picked directly into one or more delivery containers at the materials handling facility 530, … and loaded into the storage compartments of the mobile pickup location 200.” As per at 

Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” is configured to “perform order planning and schedule delivery of orders to various mobile pickup locations.” As [0067], “when an order for one or more items is placed by a user for retrieval at a mobile pickup location, a shipment set for a portion of all of the items in the user's order will be assigned to a materials handling facility 530 for fulfillment and transport to the identified mobile pickup location 200… items may be delivered from the materials handling facility 530 to the mobile pickup location 200 in a designated area at a designated time. For example, the bus associated with the mobile pickup location 200 may be parked at a bus station within the area 600(A) at the end of a shift (e.g., from 3:00 am to 5:00 am), and the mobile pickup location 200 may be restocked with items during that time.” In other words, Bhatt describes a process in which a processor determines a delivery schedule in which a vehicle with the designated mobile pickup station travels to a “bus station” where ordered items are placed inside the mobile pickup location before the vehicle travels to pick up the user. To the extent to which Bhatt does not explicitly disclose wherein the first vehicle is instructed to travel to an item pick-up location before picking up the user, Goldman teaches this element:

	• determine a delivery schedule according to which the first vehicle travels to an operator handling the article indicated by the ordered product information, collects the article, travels to the second location with the article loaded by the boarding time indicated by the vehicle information, and allows the user to board (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle by an operator, before traveling to another location to allow a passenger to board the vehicle.), and

• transmit the delivery schedule to the first vehicle such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule (See [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li with the motivation to allow an autonomous vehicle to allow “the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

As per claim 6, Bhatt / Li / Goldman discloses the limitations of claim 5. To the extent to which Bhatt does not explicitly disclose the following limitation, Goldman teaches:

	• a vehicle corresponding to the first vehicle and including an autonomous driving function, wherein the vehicle is configured to receive the delivery schedule, and perform autonomous driving according to the delivery schedule (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle by an operator, before traveling to another location to allow a passenger to board the vehicle. Also see [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li / Goldman with the motivation to allow an autonomous vehicle to “create vehicle service pools across different service entities in a manner that allows the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

As per claim 7, Bhatt discloses an information processing method ([0015], [0020], method claim 1) of a server ([0063]) that is capable of communicating with an input terminal that receives input from a user (see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information.), the information processing method comprising:

	• receiving ordered product information and vehicle information that are input to the input terminal…, the ordered product information indicating an article that is ordered by the user ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location.); and 

Regarding the limitation, wherein the user inputs the order when the user is on board a second vehicle to travel form a first location to a second location Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.”  Bhatt, in Fig. 2 & [0025] – [0026], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290,” and as per [0027], the mobile pickup location includes a “control station 201 {which} may also include a user interface 211” i.e., another “type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a vehicle “each day to commute between work and home” – both having a mobile pickup location and “control station 201” user interface. Bhatt further discloses, in [0100], that “the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations.” Therefore, it would have been obvious to a person of ordinary skill to include the ability of the user to place an order via the “control station 

Regarding the limitation,

	• the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,

Bhatt, in [0016], discloses that “a user may take the same bus at the same time every day travelling from the office to home” (i.e., to return to the first location) and may designate that first vehicle as the “preferred mobile pickup location,” and may also select a designated time to meet the designated bus at a particular stop for the user, which highly suggests, but does not appear to explicitly disclose receiving “a boarding time at which the user is scheduled to board a first vehicle.”  However, Li teaches this element in Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup time,” which is a time at which the user is scheduled to board a vehicle, which, as per at least [0052], is “a trip segment for delivery” of an ordered item. Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service will board the vehicle. Also see [0088], noting that “If a user wants to enter pickup time in a hailing process, the user may say “Pickup time 10 am”.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Li in the in-transit delivery system of Bhatt with the motivation to “provide improved services for an 

Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” (having a processor as per [0062] – [0063]), is configured to “perform order planning and schedule delivery of orders to various mobile pickup locations.” As [0067], “when an order for one or more items is placed by a user for retrieval at a mobile pickup location, a shipment set for a portion of all of the items in the user's order will be assigned to a materials handling facility 530 for fulfillment and transport to the identified mobile pickup location 200… items may be delivered from the materials handling facility 530 to the mobile pickup location 200 in a designated area at a designated time. For example, the bus associated with the mobile pickup location 200 may be parked at a bus station within the area 600(A) at the end of a shift (e.g., from 3:00 am to 5:00 am), and the mobile pickup location 200 may be restocked with items during that time.” In other words, Bhatt describes a process in which a processor determines a delivery schedule in which a vehicle with the designated mobile pickup station travels to a “bus station” where ordered items are placed inside the mobile pickup location before the vehicle travels to pick up the user. To the extent to which Bhatt does not explicitly disclose wherein the first vehicle is instructed to travel to an item pick-up location before picking up the user, Goldman teaches this element:

	• determining a delivery schedule according to which the first vehicle travels to an operator handling the article indicated by the ordered product information, collects the article, travels to the second location with the article loaded by the boarding time indicated by the vehicle information, and allows the user to board (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle by an operator, before traveling to another location to allow a passenger to board the vehicle.), and

transmitting the delivery schedule to the first vehicle such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule (See [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li with the motivation to allow an autonomous vehicle to allow “the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628